Citation Nr: 1424598	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  11-30 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).  

2.  Entitlement to service connection for carpal tunnel syndrome (CTS) of the left upper extremity, secondary to service-connected partial amputation, distal phalanx, left index finger, middle joint of left little finger, and loss of flexion, left little finger.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and a friend


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to January 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to TDIU.  

In March 2012, the Veteran and a friend testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran asserts, in essence, that he warrants a TDIU because he is unable to obtain substantially gainful employment due to his service-connected disabilities.  

The Veteran testified at a Travel Board hearing in March 2012.  During that hearing, he indicated, in pertinent part, that he was no longer able to work at his job at the U.S. Post Office because he no longer had assistance from his fellow coworkers as he had in the past.  He is service connected for amputation of three digits from his right hand, rated as 60 percent disabling, and partial amputation of two digits of his left hand, rated as 20 percent disabling.  The bilateral factor is applied to these service-connected injuries.  He also is service-connected for three other disabilities, all noncompensable.  His combined rating is 80 percent.  

The Veteran alleges that he has extremely limited use of his right hand and that because of overuse of his limited left hand, he now has carpal tunnel syndrome (CTS) of that extremity, resulting in pain and numbness.  He is not service connected for CTS of the left upper extremity.  That raised the issue of entitlement to service connection for CTS of the left upper extremity, secondary to overuse of his service-connected partial amputation, distal phalanx, left index finger, middle joint of left little finger, and loss of flexion, left ring finger. Therefore, this issue is inextricably intertwined with the TDIU issue on appeal.  See generally Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

In July 2013, the Veteran underwent a VA examination.   A medical opinion was rendered which stated that the Veteran had peripheral neuropathy of the left upper extremity which was due to CTS of the left upper extremity.  The examiner stated that the peripheral neuropathy was not caused by injury of his left hand.  His symptoms of the left hand pain began in 2011.  If his peripheral neuropathy was due to his amputations, injuries of the left fingers, it would have manifested itself soon after the injuries.  The examiner stated that the Veteran still had left hand pain with repetitive grasping which could be a residual symptom of the CTS.  The RO denied service connection for left upper extremity carpal tunnel syndrome with underlying neuropathy in a September 2013 rating decision.

Although the VA examiner addressed in this opinion the underlying peripheral neuropathy of the left upper extremity, he did not address the primary issue which is whether the Veteran has CTS due to or aggravated by his overuse of his service-connected partial amputation, distal phalanx, left index finger, middle joint of left little finger, and loss of flexion, left ring finger because of his service-connected right hand disability or due to or aggravated by his service-connected left hand disability.  This issue must be addressed prior to resolution of the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical treatment records pertinent to the upper extremities, VA or otherwise, that may have come into existence since the time the claims folder was last updated by the RO.  The Veteran should be contacted and asked to identify any such treatment.

2.  Following completion of the above, a VA neurology examination should be scheduled to determine the nature and etiology of the Veteran's CTS of the left upper extremity.  All indicated studies should be performed.  A complete history should be obtained from the Veteran, especially as to his limitations occupationally.  The examiner should provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's CTS of the left upper extremity is:

(a) proximately due to, the result of, or aggravated by his service-connected connected partial amputation, distal phalanx, left index finger, middle joint of left little finger, and loss of flexion, left ring finger due to overuse of the left upper extremity caused by the service-connected right hand disability; or

(b) proximately due to, the result of, or aggravated by the service-connected left hand disability.  

If it is determined that CTS of the left upper extremity is not caused by the aforementioned disability, but that aggravation beyond the natural progression of the CTS of the left upper extremity exists based on the Veteran's service-connected connected partial amputation, distal phalanx, left index finger, middle joint of left little finger, and loss of flexion, left ring finger, the examiner should be asked to identify the baseline level of severity of the symptoms prior to aggravation and the current level of severity of symptoms due to service-connected aggravation.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected disabilities of the hands (and CTS, if it is determined that left upper extremity CTS is related to a service-connected upper extremity disability) result in an inability to secure or follow a substantially gainful occupation.

A complete rationale must be provided for all opinions.

3.  Following completion of the above, the claim of service connection for CTS of the left upper extremity should first be adjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be notified of the Veteran's appellate rights, including the opportunity thereafter to file a notice of disagreement (NOD).  If a NOD is filed and the Veteran perfects the appeal following the issuance of a Statement of the Case, the matter should be returned to the Board for further appellate review.  

4.  Following completion of the above, the claim of entitlement to a TDIU should be readjudicated.  If the benefit or benefits sought on appeal are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim(s) should be returned to the Board as warranted.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

